Citation Nr: 1113142	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic asthma with chronic obstructive pulmonary emphysema.


REPRESENTATION

Appellant represented by:	T.V. Pearce, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from April 1943 to April 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his April 2010 substantive appeal, the Veteran checked the box indicating that he desired a Board hearing at the VA Central Office in Washington, DC.  The appellant was scheduled for a Central Office hearing before a Veterans Law Judge (VLJ) to be held on March 1, 2011.

In a request dated on February 1, 2011 (and amended on February 28, 2011), the Veteran's attorney requested that the hearing be rescheduled as a videoconference hearing before a VLJ at the Atlanta RO, as the Veteran was unable to travel to Washington due to financial and medical issues.

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2010).  As good cause has been shown, the Veteran should be scheduled for the requested videoconference hearing at the Atlanta RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.702, 20.704 (2010).  Since such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, pursuant to his February 2011 request, at the earliest available opportunity (after May 2011 - as requested by the attorney in his statements of record).  The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

